Bowles, Justice.
Nellie M. Nave, the appellee, filed a complaint in the Superior Court of Clayton County against her husband Jimmy M. Nave, the appellant, seeking a total divorce on the statutory grounds of cruelty and that the marriage was irretrievably broken. The wife further prayed that she be awarded temporary and permanent alimony and child support, custody of the three minor children, as well as attorney fees. The husband filed his answer and counterclaim denying the wife’s allegations and asking for a divorce on the same grounds.
No demand for a jury having been made, the case was heard before the trial judge, who subsequently entered a final judgment and decree awarding the parties a divorce a vinculo matrimonii. The decree further aWrded the wife custody of two of the minor children, the house and household goods and a 1967 automobile. The husband was awarded custody of one of the minor children, and ordered to pay the wife $300 per month per child as child support for the two children awarded her, maintain his present medical coverage on the children and pay the wife’s attorney fees. The husband appeals following the overruling of his motion for new trial, and enumerates as error the excessiveness of the child support award. We affirm.
In a divorce case heard before a trial court sitting without a jury, questions concerning custody as well as the amount of an award for child support are to be determined by the trial judge. Being the sole trier of fact, he is vested with a broad discretion which will not be controlled by this court unless manifestly abused. Rea v. Rea, 237 Ga. 50 (226 SE2d 589) (1976); Brock v. Brock, 228 Ga. 500 (186 SE2d 537) (1972).
At the hearing, the husband testified that for the past five years he had been employed by Aamco Transmissions as a shop foreman manager with a gross salary averaging $500 per week. In light of the husband’s weekly income, we cannot say that the trial judge manifestly abused his discretion in making the challenged award.
Submitted December 16, 1977
Decided January 24, 1978.
Steinberg & Osborne, Leonard M. Steinberg, for appellant.
Monroe Ferguson, Joseph M. Todd, for appellee.

Judgment affirmed.


All the Justices concur.